Case: 1:16-cv-00226-CAB Doc #: 109 Filed: 03/24/20 1 of 2. PageID #: 4777




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



  IN RE:

  CIVIL DOCKET MANAGEMENT           )                   JUDGE CHRISTOPHER A. BOYKO
  ORDER AND GENERAL ORDERS          )
  2020-5 AND 2020-5-1 (CORONAVIRUS) )
                                    )
                                    )
                                    )                   ORDER
                                    )
                                    )
  CHRISTOPHER A. BOYKO, J:

         On March 23, 2020, this District issued a General Order, 2020-05-1, establishing new

  protocols for the management of civil and criminal cases in light of the COVID-19 outbreak.

         In light of the General Order and the mandates of the State of Ohio, the Court orders

  the following:

         •         All in-person and telephonic case management conferences scheduled prior to

                   May 1, 2020 are cancelled. In lieu of the conferences, counsel shall file Rule

                   26 Reports of Parties Planning Meeting in accordance with the timelines set by

                   the Court’s Local Rule and with specificity as to deadlines and supporting

                   reasons for the proposed dates.
Case: 1:16-cv-00226-CAB Doc #: 109 Filed: 03/24/20 2 of 2. PageID #: 4778



        •     All in-person and telephonic status conferences scheduled prior to May 1, 2020

              are cancelled. However, the parties shall file joint status reports on the date of

              the originally scheduled status conference highlighting any special matters for

              the Court’s attention.

        •      All civil proceedings that have existing deadlines for the completion of

              discovery, the amendment of pleadings, the completion of mediation, the

              completion of special master duties, and the filing of dispositive motions shall

              have their deadlines extended by sixty (60) days.

        •     This order does not stay all civil cases and discovery shall proceed accordingly.

        IT IS SO ORDERED.




                                       /s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       Senior United States District Judge
